Exhibit 23.1 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS November 2, 2007 Board of Directors Charys Holding Company, Inc. Atlanta, Georgia We hereby consent to the incorporation by reference in this Form 10-KSB filed on or aboutNovember 2, 2007 of the report dated October 19, 2007, relating to the consolidated financial statements of Charys Holding Company, Inc. for the year ended April 30, 2007, and to our inclusion as a named expert.Our report included an explanatory paragraph regarding Charys’ ability to continue as a going concern. /s/Miller Ray Houser & Stewart LLP Miller Ray Houser & Stewart LLP 99 West Paces Ferry Road, N.W., Suite 200 Atlanta, Georgia 30305
